           Case 20-10910-CSS   Doc 510-2   Filed 01/19/21   Page 1 of 3




                                 Exhibit “A”

                               (Proposed Order)




{05754155.1}
                 Case 20-10910-CSS              Doc 510-2        Filed 01/19/21        Page 2 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                          Chapter 11

TZEW HOLDCO LLC, et al.1                                        Case No. 20-10910 (CSS)

           Debtors.                                             (Jointly Administered)

                                                                Re: D.I. ____

                    ORDER GRANTING MOTION OF PROTECTIVE LIFE
                INSURANCE COMPANY FOR AUTHORIZATION TO EXERCISE
               RECOUPMENT RIGHTS OR, IN THE ALTERNATIVE, FOR RELIEF
                FROM THE AUTOMATIC STAY TO EXERCISE SETOFF RIGHTS

           Upon consideration of the Motion of Protective Life Insurance Company for

Authorization to Exercise Recoupment Rights or, in the Alternative, for Relief from the

Automatic Stay to Exercise Setoff Rights (the “Motion”);2 and upon consideration of any

opposition filed in response to the Motion; and after due deliberation, and good and sufficient

cause appearing therefor,

           IT IS HEREBY FOUND:

           A.       The Bankruptcy Court has jurisdiction to consider the Motion and the relief

requested therein in accordance with 28 U.S.C. §§ 157(b)(2) and 1334;

           B.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

           C.       Notice of the Motion was due and proper under the circumstances. No other or

further notice need to be provided.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PP Group, LLC (5579); PP Property Holdings, LLC (1013); PP Parks Beverage Company, LLC
(2339); PP Parks Holdings, LLC (7913); PP Parks Management, LLC (2937); TZEW Holdco LLC (0252); and
TZEW Intermediate Corp. (1058). The location of the Debtors’ service address in these chapter 11 cases is: c/o
Paladin Management, 633 W. 5th Street, 28th Floor, Los Angeles, CA 90071.
2
    Capitalized terms used but not defined herein have the meaning assigned to such terms in the Motion.


{05754184.1}
               Case 20-10910-CSS         Doc 510-2    Filed 01/19/21     Page 3 of 3




         IT IS HEREBY ORDERED:

         1.     The Motion is granted.

         2.     Protective is entitled to recoup the Protective Claim against the Policy Refund.

Irrespective of Protective’s right to recoup its claim, Protective has a valid and enforceable right

of setoff with respect to the Policy Refund, and the automatic stay imposed under § 362(a) of the

Bankruptcy Code is modified to allow Protective to set off the Protective Claim against the

Refund Policy pursuant to 11 U.S.C. § 553.

         3.     This Order is effective immediately upon approval by the Bankruptcy Court and

is not subject to the fourteen-day stay provided in Rule 4001(a)(3) of the Federal Rules of

Bankruptcy Procedure.

         4.     The Bankruptcy Court shall retain jurisdiction with respect to all matters arising

from or related to the implementation or interpretation of this Order.




{05754184.1}                                     2
